Citation Nr: 1008393	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-31 930	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to ratings higher than 10 and 30 percent for 
right knee disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, inclusive of posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a low back 
disorder, including as secondary to the service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
August 1979 to October 1982.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In October 2009, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, commonly referred to as a 
Travel Board hearing.  Following the hearing, the Board held 
the record open for 60 days to allow the Veteran time to 
obtain and submit supporting evidence.  He later submitted 
this additional evidence in December 2009 through his 
representative, but they did not waive their right to have 
the RO initially consider this additional evidence.  
38 C.F.R. §§ 20.800, 20.1304(c) (2009).  Some of this 
additional evidence apparently is in reference to the claim 
for a low back disorder, indicating he has right-sided L5-S1 
radiculopathy that could cause changes to his gait.  However, 
as will be explained, the claim concerning his low back 
disorder is partly predicated, instead, on the opposite 
notion - vice versa, that the pain, weakness and 
instability, etc., associated with his service-connected 
right knee disability is aggravating his low back disorder, 
such as by having to compensate for the consequent impairment 
in this lower extremity when walking, etc.  See 38 C.F.R. 
§ 3.310(a) and (b) (2009); Allen v. Brown, 7 Vet. App. 439 
(1999).  In other words, the claim concerning the low back 
disorder is based on impairment resulting from the service-
connected right knee disability, not conversely on the notion 
that the low back disorder - which is not yet a service-
connected disability, is causing impairment elsewhere, such 
as in the gait involving the right knee.



Moreover, the other statement submitted concerning this low 
back disorder claim, which is from this same VA physician, 
indicates the Veteran has multi-level degenerative disc 
disease in the cervical segment of his spine, i.e., in the 
segment near his neck, not in the lumbosacral segment in his 
low back, although other records on file confirm he also has 
lumbar degenerative joint (as opposed to disc) disease.  So 
in this respect this additional evidence is irrelevant to the 
claim concerning the low back disorder, although there is a 
handwritten notation on this record apparently intending to 
refer this cervical (neck) disability to the "[b]ack."  
This handwritten notation, however, is not authorized by the 
commenting physician.

The remaining portion of this additional evidence pertains to 
the claim for PTSD.  And partly on the basis of this 
additional evidence, the Board is remanding this claim the RO 
via the Appeals Management Center (AMC) for further 
development and consideration.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by mild 
tricompartmental osteoarthritis, subpatellar tenderness and 
tenderness in the lateral joint line, and range of motion 
from 0 degrees of extension to 90 degrees of flexion.

2.  The Veteran's low back disorder was discovered many years 
after service and has not been linked by competent and 
credible evidence to his military service, including to his 
already service-connected right knee disability.




CONCLUSIONS OF LAW

1.  The criteria are not met for ratings higher than 30 
percent for instability of the right knee and 10 percent for 
arthritis of the right knee.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2009).

2.  The Veteran's low back disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137,  5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).
The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 
2003, April 2005, December 2006, and May 2008.  These letters 
informed him of the evidence needed to substantiate his 
claims and of his and VA's respective responsibilities in 
obtaining this supporting evidence.  The December 2006 letter 
also complied with Dingess by also apprising him of the 
disability rating and effective date elements of his claims, 
and since providing the most recent VCAA notice in May 2008, 
the RO has readjudicated his claims in the September 2008 
SSOC, including considering any additional evidence received 
since those additional December 2006 and May 2008 VCAA 
notices.  So his claims have been reconsidered since 
providing all necessary VCAA notice, as to in turn rectify 
the timing error in the provision of those additional notices 
since they were not issued prior to initially adjudicating 
his claims, rather not until after.  See again Mayfield IV 
and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that he identified.  This included, 
as mentioned, holding the record open for 60 days following 
his October 2009 hearing to give him time to obtain and 
submit additional supporting evidence, which he later did in 
December 2009 through his representative.  He was also 
examined for VA compensation purposes in September 2002 and 
May 2007.  The reports of those examinations and medical and 
other evidence on file contain the information needed to 
assess the severity of his right knee disability, 
the determinative issue concerning this claim.  38 C.F.R. 
§§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

A VA examination is not needed to determine whether the 
Veteran's low back disorder is related to his military 
service, including by way of his already 
service-connected right knee disability, as the standards of 
the Court's decision in McLendon v. Nicholson, 20 Vet. App. 
79 (2006), have not been met.  Under McLendon, VA must 
provide a medical examination in a service-connection claim 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Here, though, none of the Veteran's service treatment records 
makes any reference to a low back injury or disorder - 
either in the way of a relevant subjective complaint (e.g., 
pertinent symptom, etc.) or objective clinical finding such 
as a noteworthy diagnosis.  Also significant is the fact that 
his low back disorder was first diagnosed many years after 
his separation from the military, with no suggestion this 
problem may be related to his military service, including, 
again, by way of an already service-connected disability.  
There is only his unsubstantiated lay allegation of this 
correlation, which is insufficient evidence to require VA to 
schedule an examination for a medical nexus opinion. See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Simply 
put, the second and third prongs of the McLendon test have 
not been met.  Accordingly, the Board finds that no further 
development is necessary to meet the requirements of the VCAA 
or Court.



It further warrants mentioning, as already has been alluded 
to, that the Veteran provided additional evidence in December 
2009 regarding his low back disorder and did not waive his 
right to have the RO initially consider this additional 
evidence as required by 38 C.F.R. §§ 20.800,  20.1304(c) 
(2009).  Since, however, aside from the other reasons already 
discussed, this evidence only reaffirms his low back 
diagnoses, which were already established in the evidence 
considered by the RO, and does not suggest his low back 
disorder is linked to his military service, such as to his 
service-connected right knee disability, the critical 
evidence missing from this claim, there is no resulting 
prejudice in not returning this evidence to the RO for 
initial review and consideration.  38 C.F.R. § 20.1102; 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Ratings for the Right Knee Disability

In April 1996, the RO granted service connection for a right 
knee scar as a residual of an injury the Veteran had 
sustained to this knee while in the military and assigned an 
initial noncompensable, i.e., 0 percent rating.  In February 
1998 this disability was recharacterized as a chronic right 
knee condition manifested by pain, status post multiple 
surgeries, and assigned a higher 20 percent rating for 
instability.  In September 2001 the RO also granted a 
separate 10 percent rating for mild degenerative changes, 
i.e., arthritis.  And in January 2002 the Veteran received a 
temporary 100 percent rating under 38 C.F.R. § 4.30 
("Paragraph 30") on account of right knee surgery requiring 
convalescence.  His prior 20 percent rating for the 
instability component of his right knee disability resumed as 
of April 1, 2002.  He filed this claim for increase on July 
19, 2002, and in the June 2003 decision at issue the RO 
increased the instability rating to 30 percent retroactively 
effective as of July 19, 2002, the date of receipt of the 
claim.  He appealed, arguing that the separate 30 and 10 
percent ratings collectively assigned are insufficient to 
compensate him for the affect on his daily life caused by his 
right knee disability.  For the reasons and bases discussed 
below, however, the Board finds that these ratings are most 
appropriate given the severity of his condition.



Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in determining the present 
level of disability the Board must consider whether to 
"stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In other words, if the evidence contains factual 
findings demonstrating distinct time periods in which the 
service-connected disability has exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus in making this 
determination is from one year before the claim was filed - 
so here, since July 2001 (since the Veteran filed his claim 
in July 2002) - until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).



When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the Veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare 
up," such as during prolonged use, and assuming these 
factors are not already contemplated in the governing rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, a 
Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  In addition to these types of symptoms, 
other considerations include whether there is swelling, 
deformity or atrophy from disuse.  38 C.F.R. § 4.45.

The degenerative changes component of the Veteran's right 
knee disability has been rated under Diagnostic Code (DC) 
5010 for traumatic arthritis.  DC 5010 indicates the 
disability should be rated as degenerative arthritis under DC 
5003.  And according to DC 5003, degenerative arthritis 
(hypertrophic or osteoarthritis) in turn is rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved - which, here, are 
DCs 5260 and 5261 for limitation of knee flexion and 
extension, respectively.  According to DC 5003, when 
limitation of motion would be noncompensable, i.e., 
0 percent, under a limitation-of-motion code, but there is at 
least some limitation of motion, VA assigns a 10 percent 
rating for each major joint so affected, to be combined, 
not added.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

Under DC 5260, a 0 percent rating is warranted if the knee 
has flexion limited to 60 degrees; 10 percent rating is 
warranted if the knee has flexion limited to 45 degrees; a 20 
percent rating is warranted if the knee has flexion limited 
to 30 degrees; and a 30 percent rating is warranted if the 
knee has flexion limited to 15 degrees.

Under DC 5261, a 0 percent rating is warranted if extension 
of the knee is limited to 5 degrees; a 10 percent rating is 
warranted if extension of the knee is limited to 10 degrees; 
a 20 percent rating is warranted if extension of the knee is 
limited to 15 degrees; a 30 percent rating is warranted if 
extension of the knee is limited to 20 degrees, a 40 percent 
rating is warranted if extension of the knee is limited to 
30 degrees warrants; and a 50 percent rating is warranted if 
extension of the knee is limited to 45 degrees.

As a means of comparison, for VA compensation purposes, 
normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.

The Veteran's right knee disability also is partially rated 
under DC 5257 for recurrent subluxation or lateral 
instability.  Under DC 5257, a 10 percent rating is warranted 
if there is recurrent subluxation or lateral instability 
resulting in "slight" knee disability; a 20 percent rating 
is warranted if there is recurrent subluxation or lateral 
instability resulting in "moderate knee" disability; and 30 
percent rating is warranted if there is recurrent subluxation 
or lateral instability resulting in "severe" knee 
disability.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257, respectively, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, 
a separate rating must be based on additional disability.  



In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a Veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DCs 5260 or 5261, but it must 
at least meet the criteria for a zero percent rating or there 
must be objective evidence of painful motion because, read 
together, DC 5003 and 38 C.F.R. § 4.59 provide that 
painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there is 
no actual limitation of motion.  See also Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

In VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2007), VA's General Counsel held that separate ratings also 
may be assigned for limitation of flexion and extension of 
the same knee.

Turning back now to the facts and circumstances of this 
particular case, the Veteran already has the maximum 
schedular rating of 30 percent for recurrent subluxation or 
lateral instability of his right knee under DC 5257.  So even 
accepting that he has "severe" knee impairment on account 
of these factors, this is the highest possible rating he can 
receive under DC 5257.  The Board must still, however, 
determine whether he is entitled to extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) since he is 
requesting an even higher evaluation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).  The Board will discuss this 
possibility at the conclusion of this section of this 
decision.

The Veteran also is not entitled to a schedular rating higher 
than 10 percent for the degenerative changes (i.e., 
arthritis) component of his right knee disability.  
The results of his two VA compensation examinations in 
September 2002 and May 2007, and the other relevant evidence 
in the file, do not support assigning a higher rating for 
this component of his disability.



The September 2002 VA examination found that the right knee 
was very tender, and there was some swelling in the joint 
space.  The right knee had range of motion from 0 degrees of 
extension to 90 degrees of flexion.  The examiner stated that 
he was unable to evaluate the Veteran's anterior cruciate 
ligament (ACL), perhaps because the Veteran had only recently 
convalesced following his right knee surgery, or perform 
Lachman's or Drawer's tests to assess the extent of his 
instability.  But an X-ray of this showed no significant bony 
or soft tissue abnormality.

At the more recent May 2007 VA examination, the Veteran 
reported no instability, giving way, dislocation, or locking 
of this knee.  He mentioned experiencing pain, stiffness, 
swelling, and weakness, however.  The examiner found 
subpatellar tenderness and tenderness in the lateral joint 
line, but there was no instability or crepitation.  The right 
knee had range of motion from 0 to 110 degrees.  The range of 
motion was limited by 10 degrees of flexion on repetitive 
use, so in this circumstance restricted to 100 degrees (110 - 
10 degrees).  An MRI of the right knee found mild 
tricompartmental osteoarthritis with no definite evidence of 
meniscal or ligamentous tear. 

So, as is apparent, the Veteran's condition does not warrant 
a higher 20 percent rating because his right knee flexion is 
not limited to 30 degrees and his extension is not limited to 
15 degrees.  Indeed, to the contrary, he has completely 
normal extension to 0 degrees, which, obviously, is rated as 
0-percent disabling under DC 5261 since even the minimum 0 
percent rating in this code requires extension limited to 5 
degrees.  And even accepting that his pain and repetitive use 
lessens his range of motion on flexion of this knee, it is 
still to 90 degrees at the very worst, so still far exceeding 
the requirement of a 60-degrees' limitation for even a 
0 percent rating under DC 5260.  It therefore stands to 
reason that the 10 percent rating he already has under DC 
5010 (and by reference to DCs 5003-5260) adequately 
compensates him for the pain associated with his arthritis 
because he would not otherwise be entitled to even this 
minimum compensable rating of 10 percent were it not for 
consideration of his pain since he does not have sufficient 
limitation of motion to otherwise warrant this rating without 
this consideration.  See again Lichtenfels v. Derwinski; 1 
Vet. App. 484, 488 (1991).



The Veteran also already has what amounts to is a "staged" 
rating under Hart since the rating for the instability 
component of his right knee disability has through the years 
gone up from the initial 0 percent to 20 percent, then 
temporarily to 100 percent, then back to 20 percent, and 
finally to its current level of 30 percent.  And this is in 
addition to the separate 10 percent rating he received for 
the arthritis component of his right knee disability.  His 
disability has never been more disabling than these assigned 
levels at the times indicated.

It further warrants mentioning that the 30 percent rating for 
the instability component and the 10 percent rating for the 
arthritis component of the right knee disability combine to 
40 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  
So the Veteran also cannot receive any higher rating because 
it would violate the amputation rule, see 38 C.F.R. § 4.68, 
in that the maximum rating he can receive for an amputation 
of his leg at this level is 40 percent, unless it was shown 
the amputation was not improvable by prosthesis controlled by 
natural knee action.  See 38 C.F.R. § 4.71a, DCs 5164 and 
5165.

Extra-Schedular Consideration

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability 
are inadequate.  Second, if the schedular evaluations do not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether his exceptional disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms".  Third, if the rating 
schedule is inadequate to evaluate his disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, for the reasons and bases discussed, the 30 and 10 
percent schedular ratings assigned for the Veteran's right 
knee disability adequately compensate him for his level of 
functional and other impairment.  He has the maximum 
permissible rating under DC 5257 for the instability 
component of this disability and does not have sufficient 
limitation of motion - even with consideration of his 
associated pain, to warrant a schedular rating any higher 
than 10 percent under DCs 5003, 5010 and 5260 and 5261 for 
the arthritis component of this disability.

The Veteran also acknowledged during his October 2009 hearing 
that he has a clothing allowance on account of a brace 
prescribed to stabilize his right knee.  And although he also 
indicated he had not worked since 2008, records in the file 
concerning a claim with the Social Security Administration 
(SSA) and for worker's compensation show this is not entirely 
due to his service-connected right knee disability, but also 
on account of his low back disorder - which, for reasons and 
bases that will be discussed below, is not service connected, 
so unrelated to his military service.  The Board therefore 
does not have to refer this case for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).

III.  Service Connection for a Low Back Disorder

The Veteran claims that he injured his low back in service 
when he injured his right knee or, alternatively, that his 
service-connected right knee disability has altered his gait 
causing him to develop a low back disability or at the very 
least aggravating any already existing low back disability.  
For the reasons and bases discussed below, however, the Board 
finds that service connection is not warranted either on the 
basis of direct or presumptive incurrence of this condition 
in service or on the alternatively presented premise that it 
is secondary to the already 
service-connected right knee disability.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  And evidence relating the 
current disorder to service must be medical unless it 
concerns a disorder that may be competently demonstrated by 
lay observation.  See Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).

Certain chronic diseases such as arthritis will be presumed 
to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection also is permissible on the alternatively 
claimed secondary basis for disability that is proximately 
due to or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations where a 
service-connected condition has chronically - meaning 
permanently - aggravated the disability in question, but 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).



In order to establish entitlement to service connection on 
this secondary basis, there must be:  (1) evidence confirming 
the Veteran has the currently claimed disability; (2) 
evidence of the service-connected disability; and (3) medical 
evidence establishing a nexus (i.e., link) between the 
service-connected disability and the currently claimed 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); .

The Veteran's service treatment records (STRs) show but one 
instance of tenderness in his sacral area, which was during 
his separation examination in 1982.  No resultant disability 
was diagnosed, and there is no indication of any follow-up 
evaluation, treatment or referral.  Thus, as his STRs do not 
include mention of an underlying diagnosis of a low back 
disability, and just this scant instance of a relevant 
symptom (tenderness), these records on the whole provide 
evidence against his claim of direct incurrence of a chronic 
low back disorder in service.  See Struck v. Brown, 9 Vet. 
App. 145 (1996).  His military service ended in October 1982.

The Veteran's post-service medical records show he was first 
treated for lumbar spine pain in May 1997, so 15 years after 
his separation from service.  Degenerative joint disease, 
i.e., arthritis, of the lumbar spine was later diagnosed, 
which, incidentally, is different from degenerative disc 
disease.  In any event, this 15-year lapse between the 
conclusion of his military service and the onset of his 
symptoms also provides compelling evidence against his claim 
on a theory of direct or even presumptive incurrence of this 
condition in service.  See Maxon v. West, 12 Vet. App. 453, 
459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).  Additionally, the Veteran has failed to show 
continuity of symptomatology during the many years since 
service to otherwise support his claim on a direct service 
connection basis.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
at 494-97.



And to the extent his claim alternatively is based on the 
notion of his entitlement to secondary service connection, 
there is no medical nexus opinion of record suggesting his 
low back disorder is secondary to his service-connected right 
knee disability.  See Velez v. West, 11 Vet. App. 148, 158 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like in Wallin, that competent medical nexus 
evidence is needed to associate a secondary condition with a 
service-connected disability).  

The additional medical statements the Veteran recently 
submitted in December 2009, following his hearing with the 
Board, do not support the notion that his gait, stance, etc., 
are so altered, affected or impaired by his right knee 
disability as to, in turn, cause or aggravate his low back 
disorder.  These statements, instead, actually posit or make 
the reverse correlation that the Veteran's low back condition 
alters his gait rather than that his right knee disability 
alters his gait.  And of the two, only his right knee 
disability is currently service connected.

The Board also has considered the Veteran's lay statements.  
Although he may well believe that his low back condition is 
related to his military service, he is only competent to 
testify concerning his symptoms (chronic pain, etc.) and the 
impact of these symptoms on his life and day-to-day activity.  
He lacks the necessary medical training and/or expertise to 
render a medical diagnosis or medical opinion as to whether 
these symptoms and underlying diagnosis of degenerative joint 
disease of the lumbar spine are attributable to his military 
service, including by way of his already service-connected 
right knee disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991); Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. 
Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a low back disorder.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal of this claim is denied.


ORDER

The claim for ratings higher than 10 and 30 percent for the 
right knee disability is denied.

The claim for service connection for a low back disorder, 
including secondary to the service-connected right knee 
disability, also is denied.


REMAND

The Veteran also has a pending claim for service connection 
for an acquired psychiatric disorder, inclusive of PTSD.  He 
has a diagnosis of PTSD, but based on childhood physical 
abuse.  He is alleging, however, this pre-existing 
psychiatric disorder nonetheless was aggravated by his 
military service.  And as support for this claim, following 
his recent October 2009 hearing, he submitted an additional 
medical statement in December 2009 from a clinical 
psychologist and the Director of the Mental Health Clinic of 
the Seattle Division of the VA Puget Sound Health Care 
System.  This statement confirms the Veteran has received a 
diagnosis of PTSD secondary to childhood physical abuse, but 
further indicates that his military experiences may have 
exacerbated this underlying condition.  


Specifically, he described being exposed to significant 
yelling and shouting and also an environment where he felt 
powerless.  Given his childhood history, these military 
experiences may have produced internal and external trauma-
related cues that increased his pre-existing psychological 
symptoms.  As a result, he has received treatment in the form 
of individual psychotherapy and medication management in this 
mental health clinic since January 2009.

This additional medical statement suggest this aggravation of 
the pre-existing PTSD "may have" occurred during or as a 
result of the Veteran's military service, which, though 
favorable to this claim, is an insufficient basis to grant 
service connection.  There are a line of precedent cases 
discussing the lesser probative value of opinions that are 
equivocal, which essentially state that it is possible the 
condition at issue is attributable to the Veteran's military 
service.  See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Perman v. Brown, 5 Vet. App. 227, 241 (1993); and Winsett v. 
West, 11 Vet. App. 420, 424 (1998).  And these cases indicate 
that, while an absolutely accurate determination of etiology 
is not a condition precedent to granting service connection, 
nor is definite etiology or obvious etiology, see 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), an opinion 
phrased in terms tantamount to "may" be related to service 
is an insufficient basis for an award of service connection 
because this is for all intents and purposes just like saying 
the condition in question just as well "may or may not" be 
related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  
See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).

But that said, use of cautious language does not always 
express inconclusiveness in an opinion on etiology.  Rather, 
an etiological opinion should be viewed in its full context 
and not characterized solely by the medical professional's 
choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 
(1997).



So a VA mental status evaluation and opinion are needed to 
assist in determining whether the Veteran's military service 
- and, specifically, the type of verbal and other trauma 
alleged, aggravated his pre-existing PTSD.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Since his claim for PTSD is predicated 
on personal assault (including verbal and 
other abuse from his superiors while in 
service), ensure the Veteran has received 
the type of notice contemplated by 
38 C.F.R. § 3.304(f)(4) (2009) for this 
type of claim.

2.  Schedule the Veteran for a VA mental 
status evaluation for an opinion 
concerning whether he clearly and 
unmistakably had PTSD, even if not yet 
diagnosed, prior to entering the military 
in August 1979, such as from childhood 
physical abuse.  If he did, then an 
opinion also is needed as to whether this 
pre-existing PTSD also clearly and 
unmistakably was not aggravated during or 
as a result of his military service from 
August 1979 to October 1982, such as from 
being yelled or shouted at or feeling 
powerless.  Conversely, if it determined 
instead that he did not have PTSD prior to 
beginning his military service, then an 
opinion is needed as to the likelihood 
(very likely, at least as likely as not, 
or unlikely) that his PTSD initially 
manifested during his military service 
from August 1979 to October 1982 
or is otherwise attributable to his 
military service, such as to the type of 
verbal and other trauma alleged.  
To assist in making these important 
determinations, the examiner should 
consider the recently submitted December 
2009 statement from the clinical 
psychologist and the Director of the 
Mental Health Clinic of the Seattle 
Division of the VA Puget Sound Health Care 
System.  Consider, as well, that the 
Veteran alleges that his multiple court 
martials and demotions or reductions 
in rank while in service were the type of 
behavior changes contemplated by 
38 C.F.R. § 3.304(f)(4) as early 
indicators or manifestations of PTSD, 
though not diagnosed until years later 
after service.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  

It is critically necessary that the 
designated examiner review the claims 
file, including a complete copy of this 
remand and the December 2009 statement 
mentioned, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The Veteran is hereby advised that failure 
to report for this scheduled examination, 
without good cause, may have adverse 
consequences on this pending claim.

3.  Then readjudicate this claim for an 
acquired psychiatric disorder, inclusive 
of PTSD, in light of the additional 
evidence.  If this claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


